Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
The AFCP 2.0 amendment filed 5/24/2021 has been entered
Claims 1, 3-4, 6-9, 11-12, and 14-20 are allowed.

Allowable Subject Matter
Claims , 3-4, 6-9, 11-12, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant invention is related to a data transmission method.   
Prior art was found for the claims as follows:
Curtis, et al, “Mahout: Low-Overhead Datacenter Traffic Management using End-Host-Based Elephant Detection”
Kampeas (US 2015/0200860)
McGleenon (US 2016/0359681)
Jackson (US 2015/0092778)
For the independent claims, Curtis (Curtis, et al, “Mahout: Low-Overhead Datacenter Traffic Management using End-Host-Based Elephant Detection”)  teaches an open flow switch classifying a flow based on the value of the DSCP field bits, however does not teach 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.N.D/Examiner, Art Unit 2412                                                                                                                                                                                                        
/WALLI Z BUTT/Examiner, Art Unit 2412